Bischoff, Jr., J.
The respondent asserts that no proof of the petitioner’s residence and citizenship was given, but the record discloses the proof at the outset of the inquiry. Whatever dispute there may be as to dwellings on Twenty-fifth street not covered by the application for the license, there is no contradiction in the testimony, nor upon the present argument, that two buildings on Twenty-fourth street should be included among the dwellings within the prescribed limit, and, if these buildings be included, there is no doubt that the petitioner’s case has been made out. The fact that the license has expired, pending the *331determination of the proceeding, is no answer to the application for an order upon the merits. (Re Lyman v. Monahan, 28 Misc. R. 408.)
Motion granted, with costs.